Title: To George Washington from the National Convention of France, 18 August 1794
From: National Convention of France
To: Washington, George


               
                  Paris, le 1er fructidor, L’an 2e dela Republiquefrançaise une Et indivisible [18 Aug. 1794]
               
               Au milieu des Victoires qui ont reporté loin des frontieres de France le théatre d’une guerre entreprise par une coalition infernale pour anéantir la Liberté naissante, étouffer les principes
                  
                  dela philosophie et perpetuer le despotisme qui, depuis tant de siecles, opprime et avilit l’espece humaine; au milieu des transports dela joie universelle qu’excite en ce moment l’entière destruction des conspirateurs; rien ne pouvait être plus agréable au peuple Francais que l’arrivée d’un Ministre Patriote envoyé par les Etats-Unis d’Amérique, pour lui apporter, avec l’expression de leurs vaux, le gage de l’estime et de l’amitié qui desormais doivent, sous tous les rapports, identifier les interets des deux nations. C’est à la séance du 28 de ce mois que son caractère a été reconnu et proclamé.  Je remplis une mission bien satisfaisante en t’en adressant le pr<oces> verbal.  Ce jour a jamais mémorable a, dans cette reception franche, amicale et solemnelle, vû cimenter l’alliance et la fraternité des deux Peuples les plus amis dela Liberté et les plus dignes de ses précieux avantages.
               Puisse-je, comme je le sens vous retracer par mes expressions, les mouvemens d’allégresse et d’enthousias<me> qu’ont manifestés tous les coeurs, et vous rendre, ainsi que vos concitoyens, Spectateurs de cette scêne attendri<ssante> et Sublime, où, après la vérification des lettres de cr<éance> de James Monroe, le Président dela Convention Nation<ale> au milieu des plus vifs applaudissemens, a donné, au nom du Peuple Français, l’accolade fraternelle au Représentant du Peuple Américain!  Puisse ce Spec<tacle> nouveau dans les annales du monde, en faisant chérir de plus en plus aux deux Républiques les lie<ns> qui les unissent, augmenter la terreur que leur puissa<nce> est faite pour inspirer aux ennemis de l’humanité <à> éclairer les peuples encore asservis dans les deux mondes, reveiller dans leurs âmes le sentiment de <la> dignité de l’homme, et leur faire sentir le prix d<e la> Liberté.
               
                  Merlin (de douai)
               
            